Wrorden, J.
This was an action by the appellees, against the appellant, to recover for services rendered by the plaintiffs, as real estate brokers, for the defendant, at his instance and request, in the business of the sale and exchange of certain real estate.
Trial by jury, verdict and judgment for the plaintiffs, and judgment affirmed at general term.
There is no question presented by the record, save that as to the sufficiency of the evidence to sustain the verdict.
Having examined the evidence, we find, to say the least of it, that it tends to sustain the verdict.
The judgment below is affirmed, with costs.